Mr. Justice Carter delivered the opinion of the court: It is settled by the judgments below that the death of the insured was caused by accident. Mistaking a bottle of carbolic acid for peppermint, which he wished to take for some ailment, he poured a portion of the acid into a glass of water, drank it, and died from the poison. The only question presented for our decision is, is the appellant exempted from liability on the ground that the insured died from “taking poison,” within the meaning of the policy? Appellant contends that .it is so exempt by the terms of the contract; that the term “taking poison,” as used in the policy and according to its ordinary signification, includes accidental as well as intentional taking, and cites Pollock v. United States Mutual Accident Ass. 102 Pa. St. 230, which so holds. Appellee, however, contends, (and in this she is supported by the Appellate and circuit courts,) that the words “taking poison,” as employed in the policy and in view of the rules of construction applied by the courts to such instruments, mean the voluntary, intentional taking of poison, and do not include cases of accidental poisoning; and counsel contend that this court has, in effect, so decided in Healey v. Mutual Accident Ass. 133 Ill. 556. Yfhile the precise point here at issue was not discussed in the opinion in the Healey case, yet it was involved in the decision, and is within the reasoning there employed. The leading cases on this subject were reviewed in the Healey case, including Paul v. Travelers' Ins. Co. 112 N. Y. 472, and Pollock v. United States Mutual Accident dss. supra, and it was then said, (p. 564): “While we recognize the high ability of the court in which the case” (the Pennsylvania case) “was decided, we are not disposed to follow the rule there adopted. We think the rule established by the Court of Appeals of New York one better calculated to carry out the true intention of the parties when the contract of insurance was entered into, and one, too, more nearly in harmony with the current of authority bearing on the question.” See, also, Pickett v. Pacific Mutual Life Ins. Co. 144 Pa. St. 79; Menneilly v. Employers’ Liability Ass. Corp. 48 N. E. Rep. (N.Y.) 54. We are inclined to the opinion that the term “taking poison” would also, in common parlance, when used without any qualifying words, be understood to mean an intelligent and conscious act. If, in speaking of the cause of the death of another, we should say “he took poison,” we would most commonly be understood to mean that his act in taking poison was intentional rather than accidental, and it would hardly be deemed necessary to say “he intentionally took poison,” and if it were designed to avoid such understanding we would naturally say “he accidentally took poison,” or would use some other qualifying words indicating that the act was accidental or its cause doubtful or unknown. It must, however, be conceded that the meaning of the term in the respect mentioned is not free from doubt. Able and learned arguments have been made on each side of the question by counsel, and cases are cited showing that courts of high authority do not agree on the subject. It would therefore seem to be eminently proper, in such a case, to apply the well-known rule of construction applicable to such instruments, that where there is doubt or uncertainty as to the meaning of the terms employed, the language, being that of the insurer, must be liberally construed in favor of the insured, so as not to defeat, without a plain necessity, his claim to indemnity, which, in making the insurance, it was his object to secure. Niagara Fire Ins. Co. v. Scammon, 100 Ill. 644; Healey v. Mutual Accident Ass. supra; May on Insurance, sec. 175. Counsel for appellant insist that, using their own language, “an exception from an accident policy can only be of some accident otherwise included within it, for if the cause of injury or death be not accidental, it is manifestly not within the scope of the policy at all. Hence, an exception of ‘taking poison’ means, ex vi termini, the exception of an accidental taking of poison.” It is clear, however, that the so-called exception is something more than a mere exception excluding what would otherwise be included as accidents, for suicide by a sane person could not be said to be an accident, yet it, with other causes of death and injury not accidental, is embraced in the exception. It is also said that the term “taking poison” cannot be limited in its meaning to the intentional taking of poison, for the reason that death so caused is covered by the clause relating to suicide, and to so construe it would give no force whatever to the words “taking poison.” Counsel are mistaken also in this contention. When the entire provision in which these words occur is considered, it is too clear for argument that it is recognized that death may result wholly or partly, directly or indirectly, from voluntarily taking poison without any suicidal intent, and that death so caused, while excepted from the risks covered by the policy, would not be so excepted by the suicide clause. Besides, different kinds of accidents and injuries not resulting in death, caused by the voluntary taking of poison, might be excluded from such risks by this provision. It would not be difficult for the insurer to use language which, in respect to the .question here under consideration, would be free from doubt. A policy of insurance should not be so framed as to be susceptible of one construction in the hands of the soliciting agent, and of quite a different one in the hands of the adjuster. Finding no error in the record the judgment of the Appellate Court is affirmed. Judgment affirmed.